DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,514,483 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Daly (Reg. No. 37,303) on 06/02/2022.

The claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 04/27/2022.)

1. (Currently Amended) A method comprising capturing, with a time-of-flight camera, an image of
a scene in such a way that:
(a) the image is formed by light that is from the scene and that passes through a lens and at least a portion of which passes through an optical cavity and partially reflects within the optical cavity to create a temporal sequence of light pulses
(b) the lens is located in front of the optical cavity;
(c) a rear focal plane of the lens is located at a distance from the lens; and
(d) the distance is less than a nominal focal length of the lens, due to folding of optical paths in the optical cavity.

2. (Currently Amended) A method comprising capturing, with a time-of-flight camera, a first focused image at a first depth in a scene and a second focused image at a second depth in the scene, in such a way that:
(a) the first and second images are formed by light that is from the scene and that passes through an optical cavity and a lens;
(b) all or part of the lens is located inside the optical cavity, and wherein at least a portion of the light which enters the cavity partially reflects within the optical cavity and passes repeatedly through the lens;
(c) at all times during the capturing of the first and second images, all optical elements of the time-of-flight camera remain in a fixed shape and remain stationary relative to each other and to the scene; and
(d) the first depth is less than half of the second depth.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record Ono (US 2017/0104929 A1) discloses a method comprising capturing, with a time-of-flight camera, an image of a scene ([0065]: object image)  in such a way that:
(b) the lens (Fig.6: first lens 14a) is located in front of the optical cavity (Fig.6: optical cavity formed by first reflecting mirror 14b and second reflecting mirror 14c);
(c) a rear focal plane of the lens is located at a distance from the lens (Fig.7: the sensor 17/rear focal plane is at a distance from the lens 14a); and
(d) the distance is less than a nominal focal length of the lens, due to folding of optical paths in the optical cavity ([0065]: “Since the object image (light beam) is reflected by the first reflecting mirror 14b and the second reflecting mirror 14c, the length of the telephoto optical system in the optical axis direction, which is longer than a focal length, is reduced”).
However, the prior art of record fails to disclose “(a) the image is formed by light that is from the scene and that passes through a lens and at least a portion of which passes through an optical cavity and partially reflects within the optical cavity to create a temporal sequence of light pulses”, in combination with other limitations recited in the claim.

Regarding independent claim 2, the prior art of record Ono (US 2017/0104929 A1) discloses a method comprising capturing, with a time-of-flight camera, a first focused image at a first depth in a scene and a second focused image at a second depth in the scene ([0054-0055]: the wide-angle image formed on the sensor 17 corresponds to the first focused image and the telephoto image formed on the image sensor 17 corresponds to the second focused image), in such a way that:
(a) the first and second images are formed by light that is from the scene and that passes through an optical cavity (Fig.6: optical cavity formed by first reflecting mirror 14b and second reflecting mirror 14c) and a lens (Fig.3: the common lens 15);
(b) all or part of the lens is located inside the optical cavity (See Fig.3);
(c) at all times during the capturing of the first and second images, all optical elements of the time-of-flight camera remain in a fixed shape and remain stationary relative to each other and to the scene ([0084]: the imaging unit can capture a wide-angle image and a telephoto image at the same time. That is, the optical elements remain in a fixed shape and remain stationary when capturing both images); and
(d) the first depth is less than half of the second depth (the imaging unit with wide-angle optical system 13 and telephoto optical system 14 is capable of capturing wide-angle image and telephoto image at various depths).
However, the prior art of record fails to disclose: “wherein at least a portion of the light which enters the cavity partially reflects within the optical cavity and passes repeatedly through the lens”, in combination with other limitations recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dehkordi (US 2021/0356760 A1) discloses a system for aperture extension and programmable optical depth modulation via a field evolving cavity includes at least one field evolving cavity (FEC) unit, at least one aperture unit, a plurality of cavity gates, and a plurality of aperture gates.
Dutton et al. (US 2019/0109977 A1) discloses a ToF sensor includes an illumination source module, a transmitter lens module, a receiver lens module, and an integrated circuit that includes a ToF imaging array.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696